DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
Claim Objections
Claim 5 is objected to because it should read “engaged with the end plate at at least one fixed connection point.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON BROWN
Claim(s) 1-5, 8 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,674,933 to Brown.
Regarding claim 1, Brown discloses a crossbar (11); one or more rod receivers (15) affixed to the crossbar, each of the rod receivers being configured to receive a fishing rod (15 are capable of receiving a rod (depending on the size/shaped of the rod) when the spears 17 are removed (Col. 3, lines 19-21)); at least one bracket (13) directly engaged with the crossbar and configured to engage a boat (13 is capable of engaging a boat, via bolts 27 for example or another known fastening method (adhesive, fastening via a bracket, clamps, etc.), depending on the size/shape of the boat); and an actuator (21/22) that has a first, fixed end (right end of 21 in Figs. 11-12) configured for engagement with a stationary portion of the boat (the right end is capable of engagement with a stationary portion of the boat as claimed) and a second, moveable end (left end of 22 in Figs. 11-12) in a fixed engagement with the crossbar or a portion thereof (via 20) and configured to rotate the crossbar to change an angle of the one or more rod receivers with respect to a vertical plane (Figs. 11-12).
Regarding claim 2, Brown discloses wherein at least a portion of the second, moveable end of the actuator is configured to extend and retract to move the one or more rod receivers toward the vertical plane and away from the vertical plane (Figs. 11-12 – 22 extends/retracts relative to 21).
Regarding claim 3, Brown discloses wherein the at least one bracket is configured to engage a roof of the boat (13 is capable of engaging a roof of a boat, depending on the size shape of the roof).
Regarding claim 4, Brown discloses wherein the at least one bracket is configured to engage an underside of the roof of the boat (13 is capable of engaging an underside of a boat roof via bolts/brackets, adhesive, clamps or any other known fastening method that would position 13 adjacent the underside of the roof).
Regarding claim 5, Brown discloses wherein the crossbar includes at least one end plate (20) positioned inwardly of the at least one bracket (Fig. 1), the actuator being engaged with the end plate at least one fixed connection point (23).
Regarding claim 8, Brown discloses wherein the actuator is a hydraulic actuator (Col. 2, lines 62-63).
Regarding claim 25, Brown discloses wherein the crossbar is curved (Fig. 1 – outer surface of crossbar is curved).

REJECTION BASED ON ACKERMAN
Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,564,325 to Ackerman.
Regarding claim 1, Ackerman discloses a crossbar (32); one or more rod receivers (hollow tubes 72) affixed to the crossbar, each of the rod receivers being configured to receive a fishing rod (a fishing rod handle could be inserted into the tubes); at least one bracket (42, 44) directly engaged with the crossbar and configured to engage a boat (42 and 44 are capable of engaging a boat at the pivot 50,52 (Fig. 8); the pivot could be secured directly to a portion of the boat or to a bracket (46, 48) secured to the boat); and an actuator (34, 100) that has a first, fixed end (left end in Fig. 7) configured for engagement with a stationary portion of the boat (at 98 – Fig. 7; 98 is capable of securing to a stationary portion of the boat) and a second, moveable end (100) in a fixed engagement with the crossbar or a portion thereof (engages 104/106) and configured to rotate the crossbar to change an angle of the one or more rod receivers with respect to a vertical plane (Figs. 7-8).
Regarding claim 2, Ackerman discloses wherein at least a portion of the second, moveable end of the actuator is configured to extend and retract to move the one or more rod receivers toward the vertical plane and away from the vertical plane (Figs. 7-8 – the rod portion of 34 extends and retracts relative to the cylinder).
Regarding claim 5, Ackerman discloses wherein the crossbar includes at least one end plate (104/106) positioned inwardly of the at least one bracket (Fig. 2), the actuator being engaged with the end plate at least one fixed connection point (Fig. 7 - the engagement point between 100 and 104/106).
Regarding claim 6, Ackerman discloses wherein the end plate (104/106) is a forked end plate having a first fork (104) and a second fork (106) in spaced apart relation from one another and defining a recess therebetween (Fig. 2), such that the actuator is configured to be received within the recess between the first fork and the second fork for engagement with the forked end plate at a connection point between each of the first fork and the actuator and the second fork and the actuator (Fig. 2).
Allowable Subject Matter
Claims 9-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734